DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 01/29/2020.  Claims 1–15 are pending.
Drawings
The drawings are objected to because the outer housing (5) should be labeled in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because of the following informalities:  delete “by a factor of 0.25.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Appropriate action is necessary.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Appropriate action is necessary.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase "namely" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Appropriate action is necessary.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “doped with metals” renders the claim 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1–5 & 14–15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0277364 to Donais et al.
With regard to claims 1 & 14–15, Donais discloses a coal nozzle assembly for a steam generation apparatus and its associated method of use (abstract), comprising: an inner housing (122, 124, 126) for conveying primary air and coal through a nozzle tip toward an exit face (104) (Fig. 3; ¶ 0041) and an outer housing (110) for conveying secondary air through the nozzle tip (Fig. 3; ¶ 0042), wherein the outer housing (110) and the inner housing (122, 124, 126) are arranged coaxially and limit a channel (135) for the secondary air (Fig. 3; ¶ 0042), characterized in that the cross-sectional area (AIH) of the inner housing (122, 124, 126) increases towards an exit face (104) of the nozzle tip (Fig. 3), that the cross-sectional area (AOH) of the outer housing (110) decreases towards the exit face (Fig. 3), and in that at least one bar (180) is located in the inner housing (122, 124, 126) near the exit face (Fig. 3).
With regard to claim 2, Donais further discloses the inner housing (122, 124, 126) has a square or rectangular cross-section (Fig. 6).
With regard to claim 3, Donais further discloses the outer housing (110) has a square or rectangular cross-section (Fig. 6).
With regard to claim 4, Donais further discloses the at least one bar (180) extends between two opposite walls of the inner housing (122, 124, 126) (Fig. 1).
With regard to claim 5, Donais further discloses two or more bars (180) extending between two opposite walls of the inner housing (122, 124, 126) and being arranged parallel to each other (Fig. 18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Donais in view of US 2014/0011141 to Matsumoto et al.
Donais fails to disclose that the bars are arranged as a grid.  Matsumoto teaches bars (61, 62, 63, 64, 65) arranged as a grid (Fig. 1).  It would have been obvious to one of ordinary skill in the art to combine the burner of Donais with the grid arrangement of Matsumoto because such a combination would have had the added benefit of enhanced mixing of the primary air, secondary air, and fuel to ensure complete combustion of the fuel while limiting thermal NOx production.
Claims 8–10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Donais.
With regard to claim 8, Donais further discloses the relation between the cross section Area (AIH) of the inner housing (122, 124, 126) at the entrance of the primary air and the exit face (104) is within a range of 1.2 to 1.5 (Fig. 3).
In the alternative, assuming arguendo that Donais fails to disclose the relation between the cross section Area (AIH) of the inner housing at the entrance of the primary air and the exit face is within a range of 1.2 to 1.5, the ratio of the cross-section between the entrance and exit is a known results-effective variable because the greater the ratio, the greater the reduction in velocity of the fluid.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a ratio within the range of 1.2 to 1.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler,
With regard to claim 9, Donais further discloses the at least one bar (180) reduces the cross section Area (AIH) of the inner housing (122, 124, 126) at the exit face (104) by a factor within the range of 0.2 to 0.5 (Fig. 3).
In the alternative, assuming arguendo that Donais fails to disclose the at least one bar reduces the cross section Area (AIH) of the inner housing at the exit face by a factor within the range of 0.2 to 0.5, the reduction in cross-section area is a known results-effective variable because the greater the reduction, the greater the zone of reduced pressure present behind the bar, which increases the amount of turbulence.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a ratio within the range of 1.2 to 1.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler,
With regard to claim 10, Donais further discloses the relation between the cross section Area (AOH) of the outer housing (110) at the entrance of the primary air and the exit face (104) is within a range of 0.3 to 0.5, preferably 0.4 (Fig. 3).
In the alternative, assuming arguendo that Donais fails to disclose relation between the cross section Area (AOH) of the outer housing at the entrance of the primary air and the exit face is within a range of 0.3 to 0.5, preferably 0.4, the ratio of the cross-section between the entrance and exit is a known results-effective variable because the greater the reduction, the greater the increase in velocity of the fluid.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a ratio within the range of 1.2 to 1.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler,.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Donais in view of JP 61-1223411 to Azuhata et al (citations directed to translation provided by Applicant).
Donais fails to disclose a catalyst is applied to the internal walls of the nozzle tip.  Azuhata teaches a catalyst (13) is applied to the internal walls of the nozzle tip (11) (pg. 2; Fig. 2).  It would have been obvious to one of ordinary skill in the art to combine the burner of Donais with the catalyst layer of Azuhata because such a combination would have had the added benefit of increased combustion efficiency and reduced emissions.
Allowable Subject Matter
Claims 7 & 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892.  Applicant is encouraged to review the cited references prior to submitting a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619.  The examiner can normally be reached on 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
September 17, 2021